Citation Nr: 0005996	
Decision Date: 03/06/00    Archive Date: 03/14/00

DOCKET NO.  96-18 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

1. Entitlement to service connection for depression due to 
undiagnosed illness.

2. Entitlement to service connection for memory loss due to 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from August 1989 to August 
1993.

This matter comes to the Board of Veterans Appeals (Board) 
from a December 1995 rating decision of the Regional Office 
(RO) which denied the veteran's claim for service connection 
for depression and forgetfulness.  When this case was before 
the Board in August 1999, it was remanded for additional 
development of the record.  As the requested actions have 
been accomplished, the case is again before the Board for 
appellate consideration.  The Board notes that numerous other 
claims were resolved in the August 1999 decision and, 
accordingly, this determination will be limited to the issues 
noted on the preceding page.

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court"). 


FINDINGS OF FACT

1. With respect to the claim for service connection for 
depression, all relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.

2. The veteran had service in the Southwest Asian theater of 
operations during the Persian Gulf War.

3. Depression was first shown several years following the 
veteran's separation from service, and the most recent 
Department of Veterans Affairs (VA) examination failed to 
establish that it is related to service.

4. There is no competent medical evidence demonstrating that 
the veteran currently has memory loss.


CONCLUSIONS OF LAW

1. Depression was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5107(a) (West 1991); 
38 C.F.R. § 3.317 (1999).

2. The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for memory 
loss.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The service medical records are negative for complaints or 
findings concerning any psychiatric disability.  On a report 
of medical history in June 1993, in conjunction with the 
discharge examination, the veteran denied having loss of 
memory or depression.  A psychiatric evaluation on the 
separation examination in June 1993 was normal.

The veteran's DD Form 214 shows that among the medals the 
veteran received were the Kuwait Liberation Medal and the 
Southwest Asia Service Medal.  

The veteran was afforded a general medical examination by the 
VA in March 1995.  He related that starting in 1991, he would 
have episodes of depression, sometimes associated with 
paranoia.  He also stated that he first noted having a short-
term memory loss in 1993.  He indicated that he was very 
forgetful of everyday items and had to use lists.  Following 
an examination, the pertinent assessments were depression and 
short-term memory loss.  

VA outpatient treatment records show that the veteran was 
seen in the psychiatric clinic in April 1995.  He reported 
that prior to the Persian Gulf War, he was always outgoing 
and had never been down or depressed.  He stated that his 
mother and his friends noticed changes in his personality and 
behavior after he returned from the Gulf, and that these 
changes did not become apparent to him until approximately 
one year later.  He maintained that during his last year in 
service, he began having problems with depression, sleep 
changes and anxious/paranoid behavior.  He described 
unprovoked crying spells about six months to one year 
earlier.  the veteran attributed his problems to his service 
in the Gulf War, especially "experimental NBC (non 
biological chemical warfare) pills" he had to take, and to 
exposure to burning oil.  Following an examination the 
assessment was depression, not otherwise specified.  He was 
seen the next month for complaints of depression and 
forgetfulness which started around the summer of 1990.  The 
assessment was depression, not otherwise specified.

On VA general medical examination in May 1997, the veteran 
stated that he forgets time and forgets directions.  During 
the interview, he showed the examiner a photograph of himself 
in full combat gear in the desert.  Oil fires could be seen 
in the background.  It was noted that the veteran cried 
during the examination.  The pertinent assessment was 
depression.

Statements dated in September 1998 were received from the 
veteran's mother and sister.  These were to the combined 
effect that the veteran was distant and moody after his 
return from service.  His mother commented that she saw him 
during service, and he was a different person, moody and 
depressed.  She added that he was worse following his 
separation from service.

A VA examination for chronic fatigue syndrome was conducted 
in October 1998.  The veteran stated that he was forgetful.  
Following an examination, the pertinent assessments were 
depression and memory loss.

The veteran was afforded a neurological examination by the VA 
in October 1998.  He described the memory problem as more of 
a problem with forgetfulness.  He occasionally found himself 
having forgotten certain things.  The pertinent diagnosis was 
memory problems of an unclear nature, could be secondary to 
previous diagnosis of depression.  It was indicated that a 
mini mental status evaluation was essentially normal.  

On VA psychiatric examination in October 1998, the veteran 
stated that all his problems were caused by his service in 
the Persian Gulf.  He claimed that he was damaged by the NBC 
pills and the environment.  He related that he first got 
depressed when he was in Saudi Arabia.  He reported that he 
was a heavy wheels operator, drove all day, and also had 
guard duty.  He felt this was stressful.  He indicated that 
he was never treated for depression in service.  He noted 
that when he came back, he came to the VA and received some 
treatment.  The examiner noted that the veteran's claims 
folder was available for review.  On mental status 
evaluation, the veteran's mood was angry and anxious.  His 
affect was controlled, but appropriate to his expressed 
thoughts.  No lability of affect was noted.  His thought 
process was coherent.  He was mild to moderately preoccupied 
with the idea that he was somehow harmed from some mysterious 
or not some mysterious medication inoculation or air 
pollutant during the time he served in the Persian Gulf.  He 
scored 30/30 on a mini mental status examination.  

The Axis I diagnoses were undifferentiated somatization 
disorder; depressive disorder, not otherwise specified; and 
anxiety disorder, not otherwise specified.  The Axis IV 
diagnosis was Persian Gulf conflict.  The examiner commented 
that the veteran's primary problem appeared to be an 
undifferentiated somatoform disorder, that is, he had 
physical complaints that had not been substantiated with 
physical or laboratory findings.  Due to this, he was 
becoming increasingly distrustful and anxious and depressed.  
Based on the records the examiner was able to find, the 
veteran's depression and anxiety began in 1995, although his 
family indicated otherwise.  There was no indication that the 
veteran had any psychiatric difficulties while he was in 
service.  The veteran stated that he had already had 
neuropsychological testing but the examiner could find no 
indication of this in the chart.  Based on the testing he was 
able to perform, the veteran did not have any diagnosable 
cognitive problem.

In September 1999, the veteran's claims folder was reviewed 
by the examiner who performed the October 1998 VA psychiatric 
examination.  He commented that the record supported a 
diagnosis of depressive disorder, somatization and anxiety 
disorder.  Based solely on the evidence of record, "it is 
likely as not that this disorder was not present during the 
service.  However, it is the veteran's belief that it is 
related to the service.  There is no medical reason for this 
disorder to be related to the service."  The examiner added 
that the clinical data of record did not support a finding 
that the veteran had a memory loss.  He noted that 
neuropsychological testing was ordered, but apparently never 
performed.  Based on the testing that was available in the 
record and the veteran's presentation, there was no evidence 
that he had a memory loss, and he simply was complaining of 
forgetfulness.  He concluded that the veteran did not have a 
memory loss and, therefore, it could not be related to any 
other diagnosis he had.  As far as the examiner was able to 
tell, the veteran had only simple, ordinary forgetfulness 
that did not reach clinical significance.  

Analysis

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131.

For Persian Gulf claims, Section 3.317 provides except as 
provided in paragraph (c) of this section, VA shall pay 
compensation in accordance with Chapter 11 of Title 38, 
United States Code, to a Persian Gulf veteran who exhibits 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as those listed in paragraph (b) of 
this section, provided that such disability: (i) became 
manifest either during active military, naval, or air service 
in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more not 
later than December 31, 2001; and (ii)	by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(i)(ii).

For the purposes of this section (1) the term "Persian Gulf 
veteran" means a veteran who served on active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War.  (2) the Southwest 
Asia theater of operations includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of 
Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, 
the Red Sea, and the airspace above these locations.  38 
C.F.R. § 3.317.

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  For 
purposes of this section, disabilities that have existed for 
6 months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6-month period 
will be considered chronic.  The 6-month period of chronicity 
will be measured from the earliest date on which the 
pertinent evidence establishes that the signs or symptoms of 
the disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from part 4 
of this chapter for a disease or injury in which the 
functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for purposes of 
all laws.  38 C.F.R. § 3.317(2), (3), (4), (5).

For the purposes of paragraph (a)(1) of this section, signs 
or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to: (1) fatigue; (2) 
signs or symptoms involving skin; (3) headache; (4) muscle 
pain; (5) joint pain; (6) neurologic signs or symptoms; (7) 
neuropsychological signs or symptoms; (8) signs or symptoms 
involving the respiratory system (upper or lower); (9) sleep 
disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; 
and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

The regulations also provide that compensation shall not be 
paid under this section: (1) if there is affirmative evidence 
that an undiagnosed illness was not incurred during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War; or (2) if there is 
affirmative evidence that an undiagnosed illness was caused 
by a supervening condition or event that occurred between the 
veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or (3) if there is 
affirmative evidence that the illness is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs.

The enabling legislation for this regulation is 38 U.S.C.A. 
§ 1117 (West 1991 and Supp. 1998).  The legislative history 
of this provision demonstrates an intent on the part of 
Congress to provide compensation for Persian Gulf War 
veterans who suffer from signs and symptoms of undiagnosed 
illnesses, and who may have acquired these symptoms as a 
result of exposure to the "complex biological, chemical, 
physical and psychological environment of the Southwest Asia 
theater of operations.

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A.             § 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A well-
grounded claim is a plausible claim that is meritorious on 
its own or capable of substantiation.  Murphy, at 81.  An 
allegation that a disorder is service connected is not 
sufficient; the veteran must submit evidence in support of a 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A.        
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Caluza v. Brown, 7 Vet. 
App. 489, 504, 506 (1995); see also Epps v. Gober 126 F.3d 
1464, 1468 (Fed. Cir. 1997) (expressly adopting definition of 
well-grounded claim set forth in Caluza, supra).  The second 
and third Caluza elements can be satisfied under 38 C.F.R. 
3.303(b) (1999) by (a) evidence that the condition was 
"noted" during service or during an applicable presumptive 
period; (b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  See 38 C.F.R. 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  For the 
purpose of determining whether a claim is well grounded, the 
credibility of the evidence in support of the claim must be 
presumed.  See Robinette v Brown, 8 Vet. App. 69, 75 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit, at 
93.  Lay assertions of medical causation cannot constitute 
evidence to render a claim well grounded under 38 U.S.C.A. § 
5107(a); if no cognizable evidence is submitted to support a 
claim, the claim cannot be well grounded.  Id.

Accordingly, to establish a well-grounded claim, there must 
be competent evidence of incurrence or aggravation of a 
disease or injury in service, of a current disability and of 
a nexus between the in-service injury or disease and the 
current disability.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

For Persian Gulf War claims, based on the above-referenced 
statutory and regulatory terms, the necessary elements of a 
claim for benefits under 38 U.S.C.A. § 1117 and 38 C.F.R. 
§ 3.317 are as follows: (1) proof of active military, naval, 
or air service in the Southwest Asia theater of operations 
during the Persian Gulf War; (2) proof of one or more signs 
or symptoms of undiagnosed illness; (3) proof of objective 
indications of chronic disability manifest during service or 
to a degree of disability of 10 percent or more during the 
specified presumptive period; and (4) proof that the chronic 
disability is the result of the undiagnosed illness.  O.G.C. 
Prec. 4-99 (May 3, 1999).  

For the reasons set forth below, the Board finds that the 
claim for service connection for depression is well grounded, 
but the claim for service connection for memory loss is not 
well grounded.  

With respect to the claim for service connection for service 
connection for depression, the Board notes that the service 
medical records contain no indication of complaints or 
findings of any psychiatric disability.  Moreover, a 
psychiatric evaluation on the discharge examination in June 
1993 was normal.  Indeed, the Board points out that veteran, 
at the time of the VA psychiatric examination in October 
1998, denied seeking treatment during service for any 
psychiatric complaints.  The Board acknowledges that VA 
medical records reflect diagnoses of depression.  In this 
regard, the Board points out that a depressive disorder was 
diagnosed on the October 1998 VA psychiatric examination.  
However, it is crucial to note that the examiner specifically 
stated that the veteran had no psychiatric problems in 
service and that his depression began in 1995, more than one 
year following the veteran's discharge from service.  In 
addition, in September 1999, the same examiner again reviewed 
the records and reaffirmed his conclusion that the veteran's 
depression did not have its onset in service.  Accordingly, 
there is no basis on which service connection on a direct 
basis may be granted.  

The veteran also claims that service connection for 
depression may be granted on the basis of 38 C.F.R. § 3.317.  
In this regard, the Board notes that following the October 
1998 VA psychiatric examination, when depression was 
diagnosed, an Axis IV diagnosis of Persian Gulf Conflict was 
made.  While this is sufficient to render the claim well 
grounded, see Hernandez-Toyens v. West, 11 Vet. App. 379 
(1998), it does not provide a basis on which to grant the 
claim.  This is true because the veteran's psychiatric 
disability has been attributed to a diagnosed disorder.  In 
light of the fact that the veteran has a diagnosed 
psychiatric disability, namely, depressive disorder, service 
connection pursuant to the provisions of 38 C.F.R. § 3.317 is 
not warranted.  

The veteran also argues that service connection should be 
established for memory loss either on a direct basis or that 
it was due to his service in the Persian Gulf.  A review of 
the record shows that there is no indication in the service 
medical records of any problems involving loss of memory.  
While some medical records show that the veteran has 
variously reported the onset of memory loss in 1990 or 1993, 
the service medical records do not show that he reported a 
memory loss at any time.  Indeed, he specifically indicated 
on a report of medical history in June 1993, in conjunction 
with his separation from service, that he had not experienced 
a loss of memory.  

The Board acknowledges that the veteran has described being 
forgetful.  On a VA examination for chronic fatigue syndrome 
in October 1998, he was found to have memory loss.  However, 
he was also afforded a VA psychiatric examination at that 
time.  The examiner stated that the veteran did not have a 
diagnosable cognitive problem.  In September 1999, the same 
examiner was provided the opportunity to again review the 
record and state his medical opinion concerning the presence 
of memory loss.  He specifically commented that the veteran 
did not have a memory loss.  The Court has held that "[i]n 
the absence of competent medical evidence of a current 
disability and a causal link to service or evidence of 
chronicity or continuity of symptomatology, a claim is not 
well grounded."  Chelte v. Brown, 10 Vet. App. 268 (1997).  
In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court 
noted that Congress specifically limited entitlement for 
service-connected disease or injury to cases where such 
incidents had resulted in a disability.  In the absence of 
proof of a present disability, there can be no valid claim.  
In Rabideau v. Derwinski, 2 Vet. App. 141 (1992), the Court 
held that the failure to demonstrate that a disability is 
currently manifested constitutes failure to present a 
plausible or well-grounded claim.  Accordingly, based on the 
evidence of record, the Board finds that the veteran's claim 
for service connection for memory loss on either a direct 
basis or under the provisions of 38 C.F.R. § 3.317 is not 
well grounded.

Additional matters

When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
veteran has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  Bernard v. 
Brown,      4 Vet. App. 384 (1993).  The Board concludes, 
however, that a claim which is not well grounded is 
inherently implausible, and any error by the RO in the 
adjudication of the claim could not be prejudicial.  

Although when a claim is not well grounded, the VA does not 
have a statutory duty to assist a veteran in developing facts 
pertinent to his claim, the VA may be obligated to advise a 
veteran of the evidence needed to complete the application.  
This obligation depends upon the particular facts of the case 
and the extent to which the Secretary of the VA has advised 
the veteran of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  By this decision, the Board is providing the veteran 
with notice of the evidentiary insufficiency of his claim, 
and what evidence would be necessary to make the claim well 
grounded.  



ORDER

Service connection for depression and memory loss is denied.



		
	James R. Siegel
	Acting Member, Board of Veterans' Appeals



 

